I concur in the determination of the court that the wife is guilty of adultery, and, if my reading of the record had caused me to reach the conclusions stated in the prevailing opinion, I should agree that the husband could obtain no *Page 626 
relief because of connivance in his wife's adulterous acts. A statement and analysis of the testimony in support of my opinion that the defendant has failed to meet the burden of proof imposed upon her to establish the defense of connivance would, however, serve no other purpose than to present the argument for a rejected view. 2 Bishop on Marriage and Divorce, 248, 329;Kohlhoss v. Mobley, 102 Md. 199, 206, 207, 62 A. 236, 5 Ann. Cas. 865. I shall not indulge in so futile an act, and even this dissent would not be stated if it were not because of the firm conviction that the decision of the court necessarily involves in a conspiracy against the wife third parties, against whom I find, contrary to the view of the majority, no sufficient evidence of guilty complicity. In my judgment the record does not support the theory of a corrupt intent of one spouse, who believes the other to be chaste, to have that other fall in adultery, but is an instance of a lawful intent to obtain proof of unfaithfulness against a spouse whom the accusing spouse believes to be guilty of adultery. Bishop on Marriage and Divorce, vol. 2, secs. 213-214, 215, 217, 220, 226, 229, 232, 235, 248; Kohlhoss v.Mobley, 102 Md. 207, 62 A. 236; Bateman v. Bateman,42 App. D.C. 230; Robbins v. Robbins, 140 Mass. 528, 531, 5 N.E. 837;Schouler on Marriage and Divorce (6th Ed.), secs. 1717, 1718;Morrison v. Morrison, 142 Mass. 361, 8 N.E. 59, 56 Am. Rep. 688.
As was said in Bateman v. Bateman, supra: "A wide distinction exists between the desire of the husband that his wife, in whose chastity he has faith, should commit adultery, and his efforts to secure evidence against her if he has reason to believe that she has been guilty of acts of adultery, and will commit the act again if the opportunity is afforded. In the latter case, it is not connivance to deceive his wife as to his whereabouts, or to employ counsel and detectives to assist him in procuring evidence of her infamy." Pages 233, 234 of 42 App. D.C.
Judge Sloan concurs in these views. *Page 627